Title: Enclosure: John Paul Jones to William Short, 15–26 September 1788
From: Jones, John Paul
To: Short, William


          EnclosureJohn Paul Jones to William Short
          
            on board the Wolodimer before Oczakow 15/26 Septr. 1788.
          
          
            List of Gentlemen to whom Busts are to be sent.
            
              2.
              {
              General St. Clair
              }
              of Philadelphia
            
            
              Mr. Ross
            
            
              2.
              {
              Mr. John Jay
              }
              New York
            
            
              Genl. Irvine
            
            
              2
              {
              Mr. Secy. Thomson
              }
              New York
            
            
              Colonel Wadsworth
            
            
              2
              {
              Mr. J. Maddison
              }
              Virginia
            
            
              Colo. Carrington
            
          
          Admiral Paul—Jones presents his respectful Compliments to Mr. Short, and begs the favor of him to forward the eight Busts mention’d in the above List, by the most direct Opportunities from La Havre de Grace to America. Mr. Jefferson is wrote to on this Subject; and Mr. Houdan, who prepares the Busts, will also have them carefully pack’d up in four Boxes. The Admiral prays Mr. Short to be so obliging as to write a line or two to each of the Gentlemen for whom the Busts are destined.
        